DETAILED ACTION
The Examiner acknowledges the amendments received 27 December 2021. New claims 11-20 are entered; claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 27 December 2021 have been fully considered but they are not persuasive. The Applicant argues (page 7, “Remarks”) “Medvedev describes various techniques for detecting a pre-suction condition, all of which are based on a peak maximum flow rate, a peak minimum flow rate, and a mean flow rate. None of the techniques for detecting a pre-suction condition described in Medvedev are based on "a duty parameter representing a proportion of a time during one or more cardiac cycles of a heart of a patient that [a]flow rate is above a crossover flow rate" in any manner.”
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. For example, in par. 0012-0013 of the Published Application, the Applicant discloses “wherein the crossover flow rate is a function of the average flow rate. In another aspect .

Election/Restrictions
Newly submitted claims 11-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Inventions I (claims 11-20) and II (claims 1-10) are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process, such as with a pump that is not set at a rotational speed.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 11-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1
The claims recite a method of detecting a suction condition during operation of a blood pump at a set rotational speed. 

Step 2A, Prong 1
Regarding claim 1, the limitations of “determining a duty parameter representing a proportion of a time during one or more cardiac cycles of a heart of a patient that the flow rate is above a crossover flow rate” and “generating a suction detect signal based at least in part on the duty parameter” are processes, as drafted, that cover performance of the limitations that can be performed by a human using a mental process under the broadest reasonable interpretation standard. For example, determining the duty parameter representing a proportion of time during a cardiac cycle of a heart of a patient encompasses no more than a user visually determining that a signal is above a threshold line on a chart or display. Similarly, generating a suction detect detail based on the duty parameter requires noting more than manually entering that information into some sort of user interface based on the visual reading. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in a human mind or by a human using a pen and paper, then it 

Step 2A, Prong 2
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of “monitoring a flow rate of blood through the blood pump”. No sensors or other structures are recited for performing this function, and this step amounts to no more than mere pre-solution activity of data gathering. This pre-solution activity of data gathering is well-understood, routine, and conventional in the field of physiological sensors and blood pumps. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea in a practical application, the additional element of collecting data amounts to no more than mere pre-solution activity of gathering data, which does not amount to an inventive concept. Furthermore, no structures are required (e.g., a processor or other computer elements) that perform the claimed method. Indeed, the entire claim is lacking in structure other than a 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Medvedev et al (U.S. 7,645,225). Medvedev discloses (col. 2, lines 3-16) a blood pump at a set rotational speed, comprising: monitoring a flow rate of blood through the blood pump (col. 6, line 39-col. 7, line 28); determining a duty parameter representing a proportion of a time during one or more cardiac cycles of a heart of a patient that the flow rate is above a crossover flow rate; and generating a suction detect signal based at least in part on the duty parameter (col. 7, line 56-col. 8, line 3).
Regarding claim 2, Medvedev discloses (col. 6, line 39-col. 7, line 28) comparing the duty parameter in the one or more cardiac cycles with a duty limit corresponding to a set 
Regarding claim 3, Medvedev discloses (col. 6, line 39-col. 7, line 28) generating the suction detect signal in response to determining that the duty parameter represents a proportion above the set proportion.
Regarding claim 4, Medvedev discloses (col. 6, line 39-col. 7, line 28) generating the suction detect signal in response to determining that the duty parameter in a single cardiac cycle represents a proportion above the set proportion.
Regarding claim 5, Medvedev discloses (col. 6, line 39-col. 7, line 28) deriving at least one additional parameter relating to operation of the blood pump; generating at least one additional signal in response to determining that the at least one additional parameter is indicative of the suction condition; and altering operation of the blood pump in response to generating both the duty cycle signal and the at least one additional signal.
Regarding claim 6, Medvedev discloses (col. 6, line 39-col. 7, line 28) deriving the at least one additional parameter includes measuring a speed of the blood pump at a plurality of times during one or more speed measurement intervals at least partially encompassing the one or more cardiac cycles and determining a speed range between a minimum measured speed and a maximum measured speed during each speed measurement interval.
Regarding claim 7, Medvedev discloses (col. 7, line 56-col. 8, line 3) generating the at least one additional signal comprises generating a speed range signal in response to determining that the speed range exceeds a range limit, and wherein the suction detect signal is generated if both the speed range signal and the duty signal are both generated.
Regarding claim 8, Medvedev discloses (col. 6, line 39-col. 7, line 28) determining an average flow rate; and determining the crossover flow rate as a function of the average flow rate.
Regarding claim 9, Medvedev discloses (col. 6, line 39-col. 7, line 28) the crossover flow rate is equal to the average flow rate.
Regarding claim 10, Medvedev discloses (col. 6, line 39-col. 7, line 28) altering operation of the blood pump responsive to the suction detect signal.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106.  The examiner can normally be reached on Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792